FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JEFF RENFRO,                                
                Plaintiff-Appellant,
                                                   No. 11-15301
                 v.
                                                     D.C. No.
THE FUNKY DOOR LONG TERM                         4:09-CV-02661-
DISABILITY PLAN and THE                                SBA
SERVICEMASTER LONG TERM
                                                     OPINION
DISABILITY PLAN,
             Defendants-Appellees.
                                            
        Appeal from the United States District Court
           for the Northern District of California
       Saundra B. Armstrong, District Judge, Presiding

                   Argued and Submitted
          March 13, 2012—San Francisco, California

                        Filed June 18, 2012

  Before: M. Margaret McKeown and Milan D. Smith, Jr.,
       Circuit Judges, and Barbara Jacobs Rothstein,
                  Senior District Judge.*

             Opinion by Judge Milan D. Smith, Jr.




   *The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
United States District Court for the Western District of Washington, sit-
ting by designation.

                                 7039
7044              RENFRO v. THE FUNKY DOOR




                         COUNSEL

Sharon Delfino Green, William Green (argued), Jennifer de la
Campa, Defino Green & Green, San Rafael, California, for
plaintiff-appellant Jeff Renfro.

Kevin Gill (argued) and Anna M. Martin, Rimac Martin, PC,
Incline Village, Nevada, for defendants-appellees The Funky
Door Long Term Disability Plan and The ServiceMaster Long
Term Disability Plan.


                         OPINION

M. SMITH, Circuit Judge:

   Jeff Renfro is insured under two long-term disability plans
administered by Unum Life Insurance Company (Unum),
namely, the Funky Door Long Term Disability Plan (the
FDP), and the ServiceMaster Long Term Disability Plan (the
SMP) (the FDP and the SMP collectively, the Plans). Renfro
sued the Plans when Unum decided to deduct his Social
Security Disability Insurance (SSDI) benefit as deductible
income under each plan, resulting in what he terms a “double
offset.” On cross summary judgment motions, the district
court granted summary judgment in favor of the Plans, found
that Unum’s interpretation of the Plans was not an abuse of
discretion, and held that Renfro was not entitled to recovery
under a theory of equitable estoppel. Renfro appeals the judg-
ment of the district court. Because we find that Unum’s deci-
sion was not an abuse of discretion, that the plain language of
the Plans permits the deduction of the SSDI benefit from each
plan, and that Renfro is not entitled to equitable estoppel, we
                 RENFRO v. THE FUNKY DOOR                7045
affirm the district court’s grant of summary judgment in favor
of the Plans.

     FACTUAL AND PROCEDURAL BACKGROUND

I.   The Funky Door Plan

  Renfro was employed since 2002 as a yoga instructor and
department manager at Funky Door Yoga, and was covered
under the FDP. After he suffered an injury to his right shoul-
der, Renfro tendered a disability claim to Unum under the
FDP. Unum approved his claim.

   As required under the FDP, Renfro filed an application for
SSDI benefits, on March 11, 2005. The Social Security
Administration (SSA) initially denied the claim but Renfro
appealed the decision. On January 19, 2007, the SSA reversed
its decision, and awarded Renfro benefits, along with retroac-
tive payments extending back to June 1, 2005, the date it
determined that Renfro became disabled under SSA rules.
SSA’s decision indicated that Renfro would receive a retroac-
tive payment of $25,177.00.

   After learning on February 26, 2007 of the SSA’s approval
of SSDI benefits for Renfro, Unum began deducting the SSDI
award from the monthly payment under the FDP. In addition,
because the SSDI retroactive payments overlapped with a
period of time Unum had covered Renfro under the plan,
Unum calculated an overpayment on the plan of $24,377.78,
and requested reimbursement of that amount. On March 14,
2007, Unum sent Renfro another letter indicating that Renfro
had not responded to its request for reimbursement of the
overpayment, and stating that it would begin applying the full
amount of his monthly payment under the FDP to the repay-
ment of Unum’s overpayment, until the overpayment was
recovered in full.
7046                 RENFRO v. THE FUNKY DOOR
II.    The ServiceMaster Plan

   In addition to working at Funky Door Yoga, Renfro was
also employed at ServiceMaster, as a plumbing manager. At
ServiceMaster, Renfro was covered under the SMP, which,
coincidentally, was also administered by Unum. As he had
done under the FDP, Renfro submitted a claim under the
SMP. On August 25, 2005, Unum approved Renfro’s SMP
claim under a Reservation of Rights. Unum’s SMP approval
letter to Renfro stated that it would reduce the monthly gross
benefit by the estimated SSDI amount of $1801.00.

   On July 21, 2006, Unum concluded that Renfro no longer
met the definition of disability under the SMP, and terminated
his benefits. Renfro appealed this decision, and Unum
reversed itself and reinstated his benefits under the SMP. As
of this time, Renfro was still covered under the FDP, and had
begun receiving SSDI benefits.

III.    Handling of the SSDI Offset

   On July 19, 2007, Renfro’s attorney and a Unum represen-
tative engaged in a phone conversation regarding Renfro’s
claims. According to the following notes of the conversation
taken by the Unum representative, the parties discussed the
retroactive benefits due to Renfro on the SMP based on
Unum’s reversal of its previous decision, the overpayment
Renfro owed Unum on the FDP, and how to handle the SSDI
offset:

       He asked about back pay and I advised based on our
       current considerations the back pay would be $51K.
       He asked if this was with offset, advised as the full
       offset is currently on the other file if all remains the
       way we are currently anticipating this would be the
       full back benefit with no further reduction for SSDI.
       Advised there is an overpayment on the other claim
       of $19297.78 that would need to be settled before
                  RENFRO v. THE FUNKY DOOR                 7047
    payment and this would reduce payment to [sic]
    31702.22. He asked if the paperwork could note the
    $51K from this claim with the payment being sent to
    him and a check for the [sic] 31702.22. Advised that
    he could drop us a note and that should not be a
    problem. He states he just wanted to know because
    the insured would have owed this on the other claim
    regardless of the outcome on this one.

Subsequently, Unum and Renfro’s attorney exchanged two
letters regarding their conversation. Unum confirmed that the
overpayment from the FDP would be deducted from the retro-
active benefits due under the SMP, per the phone conversa-
tion. Unum also confirmed that it would not seek an
additional SSDI offset from the retroactive benefits but was
“continuing to evaluate both claims for consideration of off-
sets going forward.”

   On April 29, 2009, Unum sent Renfro a letter informing
him of its final decision on how it would handle the offsets.
In the letter, Unum explained its position that the SSDI offset
was deductible under both Plans based on the contract lan-
guage of both policies. However, Unum explained that
because it had incorrectly calculated benefits on the SMP due
to the SSDI offset, it would not seek to recover its overpay-
ment, but would take the offset prospectively. Renfro wrote
a letter to Unum objecting to the decision, and asking for a
reversal of that decision. Unum rejected the appeal.

   Subsequently, Renfro filed this lawsuit, seeking recovery of
benefits that he alleges were wrongfully withheld, arising
from Unum’s deduction of the SSDI offset under both Plans.
After the parties filed cross summary judgment motions, the
district court handed down an order granting summary judg-
ment in favor of the Plans. Renfro timely appeals the district
court’s decision.
7048               RENFRO v. THE FUNKY DOOR
      JURISDICTION AND STANDARD OF REVIEW

     We have jurisdiction under 28 U.S.C. § 1291.

  We review a district court’s grant of a motion for summary
judgment de novo. Bergt v. Ret. Plan for Pilots Employed by
MarkAir, Inc., 293 F.3d 1139, 1142 (9th Cir. 2002).

                        DISCUSSION

I.    Deference Owed to the Plan Administrator’s Decision

   Before we reach the merits of Renfro’s claims, we first
consider the appropriate level of deference owed to the plan
administrator’s decision on how to treat the SSDI offset under
the Plans. Renfro contends that we should not afford any def-
erence to Unum’s decision because Unum operates under a
structural conflict of interest.

   [1] The standard for judicial review of benefit determina-
tions by plan administrators of plans covered under the
Employment Retirement Income Security Act of 1974
(ERISA) was prescribed by the Supreme Court in Firestone
Tire & Rubber Company v. Bruch, 489 U.S. 101 (1989). The
court set out the following principles: (1) we should be guided
by the principles of trust law; (2) we should review decisions
regarding plan benefits de novo unless the plan provides to the
contrary; (3) the plan provides to the contrary if it grants the
administrator “discretionary authority” to determine eligibility
for benefits—requiring a more “deferential standard of
review;” and (4) if the plan gives discretion, but the adminis-
trator operates under a conflict of interest, then “the conflict
of interest must be weighed as a factor in determining whether
there is an abuse of discretion.” Met. Life Ins. Co. v. Glenn,
554 U.S. 105, 110-11 (2008) (citing Firestone, 489 U.S. at
111-15) (internal quotation marks omitted) (hereinafter
MetLife).
                   RENFRO v. THE FUNKY DOOR                    7049
   [2] Thus, the standard of review of Unum’s decisions turns
mainly on whether discretionary authority is granted. If such
discretionary authority is granted, then review is for abuse of
discretion, and we may only overturn the decision if the
administrator relied on “clearly erroneous findings of fact” in
making the benefit determination. Taft v. Equitable Life
Assurance Soc., 9 F.3d 1469, 1473 (9th Cir. 1993).

  [3] It is undisputed that both plans grant Unum discretion-
ary authority:

    DISCRETIONARY ACTS

    In exercising its discretionary powers under the Plan,
    the Plan Administrator, and any designee (which
    shall include Unum as a claims fiduciary/will have
    the broadest discretion permissible under ERISA and
    any other applicable laws and its decisions will con-
    stitute final review of your claim by the Plan. Bene-
    fits under this Plan will be paid only if the Plan
    Administrator or its designee (including Unum),
    decides in its discretion that the applicant is entitled
    to them.

   [4] However, exactly how much discretion is afforded
under the abuse of discretion standard for ERISA claims var-
ies if a plan administrator faces a “structural conflict of inter-
est: since it is also the insurer, benefits are paid out of the
administrator’s own pocket, so by denying benefits, the
administrator retains money for itself.” Montour v. Hartford
Life & Accident Ins. Co., 588 F.3d 623, 630 (9th Cir. 2009).
When a conflict exists, review is still performed under an
abuse of discretion standard, but the analysis is more com-
plex. Id. at 631 (“These cases should not be mistaken to imply
that the existence of a conflict of interest alters the standard
of review itself, rather than merely its application.”); Abatie
v. Alta Health & Life Ins. Co., 458 F.3d 955, 965 (9th Cir.
2006) (en banc) (“[T]he existence of a conflict of interest is
7050              RENFRO v. THE FUNKY DOOR
relevant to how a court conducts abuse of discretion
review.”).

   [5] “[T]he court must consider numerous case-specific fac-
tors, including the administrator’s conflict of interest, and
reach a decision as to whether discretion has been abused by
weighing and balancing those factors together.” Montour, 588
F.3d at 630. The weight assigned to the conflict of interest
factor depends on the circumstances of each case, as
explained by the Supreme Court in MetLife:

    The conflict of interest at issue here, for example,
    should prove more important (perhaps of great
    importance) where circumstances suggest a higher
    likelihood that it affected the benefits decision,
    including, but not limited to, cases where an insur-
    ance company administrator has a history of biased
    claims administration. It should prove less important
    (perhaps to the vanishing point) where the adminis-
    trator has taken active steps to reduce potential bias
    and to promote accuracy, for example, by walling off
    claims administrators from those interested in firm
    finances, or by imposing management checks that
    penalize inaccurate decisionmaking irrespective of
    whom the inaccuracy benefits.

554 U.S. at 117 (internal citations omitted). Thus, we are to
treat the existence of a conflict of interest as “a factor to be
weighed, adjusting the weight given that factor based on the
degree to which the conflict appears improperly to have influ-
enced a plan administrator’s decision.” Montour, 588 F.3d at
631.

  [6] Renfro argues that we should afford little or no defer-
ence to Unum’s decision because of Unum’s strong conflict
of interest, evidenced by its “self-dealing” reflected in its
early admissions that a double offset would not be appropriate
and in its decision that results in a windfall to Unum. We
                  RENFRO v. THE FUNKY DOOR                  7051
reject Renfro’s contention, and find that, on the whole, the
record does not support Renfro’s view that Unum acted in a
way reflecting bias against Renfro, or which constituted self-
dealing.

   [7] Renfro asserts that Unum inconsistently handled the
payments required under his Plans, and that this is a factor
showing that Unum’s conflict of interest influenced its deci-
sion on the offset issue. In support, Renfro cites Lang v. Long-
Term Disability Plan, 125 F.3d 794 (9th Cir. 1997), in which
we held that a plan administrator’s decision was not entitled
to any deference due to a strong conflict. As evidence of that
conflict, we found it telling that the administrator first denied
the plaintiff’s claim because she failed to show that her dis-
ability was caused by or contributed to by a physical ailment.
Id. at 799. On review, the plaintiff presented clear evidence
from her treating physician that she suffered from a physical
ailment, but the plan administrator then took the position that
the plaintiff had to make a further showing that her physical
ailment was “disabling.” Id. We held that the inconsistent rea-
sons given by the administrator were evidence of self-interest.
Id.

   [8] In contrast, we find no such inconsistent reasoning
here. First, Renfro argues that Unum acted inconsistently
when it used the retroactive benefit owed to Renfro from the
SMP to repay itself for money owed to it from overpayment
on the FDP—effectively treating the plans as commingled—
but then treated the two Plans as wholly separate, by applying
the offset to both Plans. Renfro’s contention is not supported
by the record. Rather, the record shows that Unum always
treated the Plans individually, and that the decision to pay
itself for the overpayment on the FDP from the retroactive
benefits it owed to Renfro from the SMP was permitted both
by the plain language of the Plans, and an agreement with
Renfro’s attorney.

  The Plans state that:
7052             RENFRO v. THE FUNKY DOOR
    WHAT HAPPENS IF UNUM OVERPAYS
    YOUR CLAIM?

        Unum has the right to recover any overpay-
        ments due to:
        - fraud;
        - any error Unum makes In processing a
        claim; and
        - your receipt of deductible sources of
        income.

        You must reimburse us in full. We will
        determine the method by which the repay-
        ment is to be made.

        Unum will not recover more money than
        the amount we paid you.

The overpayment arose from the award of SSDI benefits that
Renfro received, which included a retroactive payment reach-
ing back to November 2005. In its letter approving Renfro’s
benefits, the SSA stated that Renfro would “receive
$25,177.00 around January 19, 2007” for the retroactive pay-
ment. In a letter dated February 26, 2007, Unum informed
Renfro of the amount of the overpayment on the FDP he was
obligated to repay. Though Renfro should have received the
SSDI retroactive payment by January 19, 2007, Renfro did
not respond to Unum’s February 26, 2007 letter, or pay the
amount owed to Unum. Accordingly, in another letter dated
March 14, 2007, Unum informed Renfro that it would offset
the full monthly benefit otherwise payable to him under the
FDP until Unum’s overpayment was repaid in full. X9* X8
This is allowed under the FDP, which authorizes Unum to
“determine the method by which the repayment is made.”

   [9] Meanwhile, Unum also was reviewing its denial of
Renfro’s claim under the SMP. After Renfro submitted a doc-
tor’s report to Unum, Unum reversed its original decision
                  RENFRO v. THE FUNKY DOOR                      7053
rejecting coverage, and found that Renfro was eligible for
coverage. Unum approved Renfro for prospective benefits, as
well as a year of retroactive benefits. Next, the record reflects
a phone call between Renfro’s attorney and Unum, wherein
Renfro’s attorney asked about retroactive back pay. The
record of the phone call states that on July 19, 2007:

    He [Renfro’s attorney] asked about back pay and I
    advised based on our current considerations the back
    pay would be $51K. He asked if this was with offset,
    advised as the full offset is currently on the other file
    if all remains the way we are currently anticipating
    this would be the full back benefit with no further
    reduction for SSDI. Advised there is an overpayment
    on the other claim of $19297.78 that would need to
    be settled before payment and this would reduce
    payment to [sic] 31702.22. He asked if the paper-
    work could note the $51K from this claim with the
    payment being sent to him and a check for the [sic]
    31702.22. Advised that he could drop us a note and
    that should not be a problem. He states he just
    wanted to know because the insured would have
    owed this on the other claim regardless of the out-
    come on this one.

Subsequently, Renfro’s attorney sent a letter to Unum on July
20, 2007, requesting payment of the retroactive [back] pay
and summarizing the discussion regarding offsetting the over-
payment from the Funky Door claim from the retroactive
back pay on the ServiceMaster claim. Thus, Unum’s offset-
ting of funds owed to it by Renfro on FDP overpayments
against retroactive payments due to Renfro under the SMP
was both authorized by the express language of the Plans, and
by agreement between Renfro’s attorney and Unum.

   [10] Second, Renfro also argues that Unum took inconsis-
tent actions with regards to the handling of the offset on the
ServiceMaster account. Renfro is mistaken. The record
7054               RENFRO v. THE FUNKY DOOR
reflects that Unum did not make any final decision about how
to handle the offset on this account until it sent a letter to Ren-
fro dated April 29, 2009. When the ServiceMaster coverage
was approved on July 6, 2007, Unum noted in its records that
it was aware that Renfro was receiving SSDI and that the
SSDI was being offset in the Funky Door account already.
Unum further reflected in its notes for a follow-up phone call
with Renfro’s attorney on July 19, 2007 that he was informed
again that Unum had not yet decided how to handle the issue.
Specifically, the note stated: “advised that payment should be
complete within the next 3-5 business days as we were still
reviewing the fact that insured with two claims that have the
right to offset for SSDI” and “advised that so far we are con-
sidering how the offset total to be available to the claims, not
a full amount offset on each but also advised that this as
under review and could involve ER agreement.”Again, on
August 2, 2007, Unum stated that it was still reviewing the
SSDI offset issue: “As the prior claim has been charged with
back benefits for Mr. Renfro’s receipt of Social Security Dis-
ability, we have not adjusted the benefit on this claim for the
period of payment above. We are continuing to evaluate both
claims for consideration of offsets going forward.”

   [11] Renfro is correct that some evidence in the record
shows that Unum was seriously considering whether the off-
set should be applied to both accounts. However, nothing
indicates that there was an inconsistency because Unum’s
statements and actions showed that they were tentative and
that Unum had not made any final decision yet. For example,
while Unum stated “it is recommended we not further reduce
this claim by the same SSDI benefit being reduced on [the
FDP]. It would be reasonable to offset half of the award on
each claim,” Unum stated immediately thereafter “but that
consideration should be left to the team reviewing both claims
ongoing.” Thus, this was not a final decision by Unum regard-
ing how the offsets would eventually be handled. Unum also
stated that “a decision was made to not pursue a retro over-
payment from both claims as the insured only received one SS
                     RENFRO v. THE FUNKY DOOR                       7055
retro and it would have been unreasonable to pursue an over-
payment on both claims.” Renfro argues that this statement
shows that Unum felt that applying the offset to both claims
was unreasonable. However, this statement only applies to the
retroactive overpayment, and does not indicate what Unum
would do prospectively concerning the claim. Moreover,
Unum continued to emphasize that “[w]e would continue to
evaluate both claims for consideration of offsets moving for-
ward. A determination was never made with respect to an
ongoing SSDI offset in both claims.”

   [12] As the district court correctly found, the two inconsis-
tencies alleged by Renfro involve situations that are very dif-
ferent from the one encountered in Lang. In Lang, an
insurance company gave inconsistent reasons for rejecting the
plaintiff’s claim. 125 F.3d at 799. In contrast, there was no
such inconsistency here. Unum was consistent in treating the
FDP and the SMP separately, and only used funds from one
to offset a debt on the other after reaching an agreement with
Renfro, through his attorney. Moreover, Unum was consistent
in its handling of the offset because it had not made any final
decision, and did not provide a definitive answer to Renfro
until its letter of August 2009. The fact that Unum paid Ren-
fro the full amount on the SMP—without offset—from 2007
through 2009 does not show any inconsistency concerning the
handling of the claim, since Unum explicitly stated that the
issue was still under consideration.1

   [13] Looking at other factors beyond the alleged inconsis-
tencies, the record does not support that Unum has a history
of “biased claim administration” in its dealings with Renfro.
MetLife, 554 U.S. at 117. Though it initially rejected Renfro’s
  1
   This is not to say that a plan may always characterize any favorable
decision on behalf of an insured as “tentative,” so that it may retain the
option of changing its mind later. In this case, the language of the plans
and Unum’s good faith dealing with Renfro upon discovering the error,
also lead us to the conclusion that Unum did not abuse its discretion.
7056               RENFRO v. THE FUNKY DOOR
ServiceMaster claim, after being presented with new medical
evidence, Unum reversed itself, and calculated the retroactive
and prospective payments it owed or would owe to Renfro. It
did not conjure a new excuse to reject Renfro’s claim. Fur-
thermore, Unum was aware of the offset issue from the outset,
when it approved the ServiceMaster claim. It never indicated
to Renfro that it had made a final decision concerning how to
handle the issue until April 29, 2009, and it consistently told
him and his attorney that the issue was still “under consider-
ation.” While it considered the issue, Unum tentatively paid
Renfro the full amount—without offset. Finally, when it
decided that it was within the plain language of both Plans to
take the offset from each plan, Unum admitted that a “clerical
error was made by not making a timely determination that
after sending the August 2, 2007 letter” and decided not to
pursue any overpayment of the ServiceMaster payments that
did not account for this offset. These actions were adverse to
Unum’s own interests, and are significant indicators that
Unum was not biased against Renfro in its dealings with him.

   [14] Beyond the structural conflict that may exist because
Unum determines coverage and pays out on the plans,
Unum’s behavior reflects that it was careful in its consider-
ation of the Plans, and erred on the side of caution as it deter-
mined what to do with the offset issue. The fact that Unum’s
ultimate decision was contrary to Renfro’s interests does not
necessarily show that Unum was biased during the decision-
making process, or that it reached an incorrect decision.
Rather, this goes more to the actual merits of the case, which
we address infra. Accordingly, we conclude that Unum’s con-
flict of interest in this case did not cause it to be biased in its
plan administration, and we assign the conflict of interest little
weight in our abuse of discretion analysis.

II.    Unum’s Decision Concerning the SSDI Offsets

   [15] We next turn to the merits of Renfro’s claim. Unum
ultimately decided that it was permitted, based on the plain
                  RENFRO v. THE FUNKY DOOR                7057
language of the Plans, to deduct Renfro’s SSDI payment sepa-
rately from each plan. We conclude that Unum did not abuse
its discretion in reaching this decision.

   [16] The plain language of the Plans permits Unum to
deduct the offset from both Plans. The FDP and the SMP call
for the payment of different monthly benefits to Renfro, but
both state that the “payment may be reduced by deductible
sources of income and disability earnings.” In turn, the Plans
define “deductible sources of income” to include “[t]he
amount that you, your spouse and your children receive or are
entitled to receive as disability payments because of your dis-
ability under . . . the United States Social Security Act.”
Therefore, Renfro’s SSDI benefit of $1730 is deductible
under the plain language of either plan. Neither of the Plans
contains any language that make an exception for this deduc-
tion in a case where an employee is covered under two sepa-
rate plans. The plain language of the Plans expressly
mandates the actions that Unum took.

   We are unpersuaded by Renfro’s arguments to the contrary.
First, Renfo argues that the double offset is not allowed
because Unum can only deduct the amount that Renfro “re-
cieve[s] or [is] entitled to receive” and that Renfro only
receives $1730. No one disputes that Renfro receives only
$1730. Unum is deducting exactly what Renfro receives—
$1730—but doing so under each plan. As discussed supra,
this action is not barred by the plain language of the Plans.
Renfro’s position would require us to interpret the amount
that he “receives” to be $0 during the calculation of benefits
for the second plan, once the deduction has been taken from
the first plan. This interpretation distorts the meaning of the
word “receives.” There is nothing in either plan indicating
that the amount one “receives” should vary depending on
whether that amount has already been taken as an offset under
another plan.

   Second, Renfro also argues that the term “receives or enti-
tled to receive” in each policy must be ambiguous because it
7058              RENFRO v. THE FUNKY DOOR
yielded “differing interpretations of plaintiff and Unum.” The
term “receives” is not ambiguous in this context—Renfro
receives $1730 in SSDI benefits monthly. The differing posi-
tions that Unum and Renfro take arises from the interaction
between the two Plans, not from the plain meaning of the term
in isolation.

   [17] Moreover, the Plans explicitly list what sources of
income are not deductible, and that list does not cover the sit-
uation in dispute here. For example, the Plans list 401(k)
retirement plans, individual retirement accounts, profit shar-
ing plans, and several others as sources of income that are not
to be deducted. The Plans also contemplate other situations in
which a beneficiary may have two plans. For example, they
list “individual disability plans” as a source of non-deductible
income. In other words, the amount that Renfro receives as a
monthly benefit from the FDP will not be deducted from the
monthly benefit he receives from the SMP. Had the Plans
intended to make an SSDI offset non-deductible once it has
been deducted from one plan, the Plans could easily have
been drafted to include as sources of non-deductible income
“SSDI income that has already been offset under another indi-
vidual disability plan,” or words to that effect.

   Our reasoning mirrors that of Isner v. Minnesota Life Insur-
ance Company, 677 F. Supp. 2d 950 (E.D. Mich. 2009). In
that case, the court held that ERISA permitted a “double off-
set” by two separate disability plans of a single SSDI pay-
ment. The plans in Isner were not administered by the same
insurance company—as they are in this case—but one of the
companies involved was Unum, and the language from both
plans was substantially similar to the plan language in this
case. See id. at 952-54. The district court concluded that terms
of the plans were not ambiguous and that it must give effect
to the plain language of the plans:

    Before a Court can ignore the plain language of a
    policy, however, there must be an ambiguity necessi-
                  RENFRO v. THE FUNKY DOOR                     7059
    tating a choice between reasonable interpretations of
    the policy language. Whether the language is ambig-
    uous is a question of law. In this case, I have no trou-
    ble concluding that the language of the plan itself as
    known by the employees, or as the employees should
    have known is unambiguous. The plans expressly
    authorize integration of all Social Security benefits,
    without regard for whether any other plan integrates
    the same benefits. As the Sixth Circuit explained in
    McBarron, each plan “has the absolute right to
    enforce its contract” with Plaintiff, even if the result
    is harsh. Any alternative urged by Plaintiff could
    endanger the stability of the plans by forcing them to
    provide benefits not contemplated by the plans.

Id. at 957-58 (internal citations and quotation marks omitted).
While noting that the result may be “harsh,” the court stated
that it did not have “the power to redraft insurance contracts
in order to palliate the effects of considered language on the
occasional hard case” and therefore, had to give effect to
those provisions. Id. at 957 (internal citation and quotation
marks omitted). We find the reasoning in Isner persuasive,
and reject Renfro’s attempt to distinguish Isner. The fact that
Unum is the common plan administrator in this case does not
detract from the fact that Renfro was covered under two dif-
ferent plans, just as the insured was in Isner, regardless of
who administered them. It is a random occurrence that Unum
happens to administer both of Renfro’s plans. Unum is not
treating Renfro differently because he has two plans with
Unum. Rather, it is attempting to treat Renfro the same way
under each plan, based on the plain language of each plan,
just as another beneficiary would be treated under either plan.

   Ultimately, even though we acknowledge, as the court did
in Isner, that the result may seem “harsh,” we cannot ignore
the plain language of the Plans in order to “palliate the effects
of considered language on the occasional hard case.” Isner,
677 F. Supp. 2d at 957. Unum is not receiving a “windfall”
7060              RENFRO v. THE FUNKY DOOR
here. Rather, it is receiving what an unbiased underwriter
would say it should receive under each plan. The result should
not be different simply because it happens to insure the same
beneficiary under both Plans.

   [18] In light of the level of discretion afforded to Unum
under the Plans, and the plain meaning of the Plans’ language,
we disagree with Renfro that the result would be contrary to
ERISA’s purpose or contravene the purpose of the offset pro-
vision. Accordingly, we find that Unum’s decision to apply
the SSDI offset under each of the Plans was not an abuse of
discretion.

III.   Equitable Estoppel

   [19] Renfro’s final argument is that equitable estoppel bars
Unum from taking the offset under both Plans. A beneficiary
may recover benefits under ERISA based on an equitable
estoppel theory, if he shows: (1) a material misrepresentation;
(2) reasonable and detrimental reliance on the representation;
(3) extraordinary circumstances; (4) the provisions of the plan
at issue are ambiguous, such that reasonable persons could
disagree as to their meaning or effect; and (5) the representa-
tions must have been made to the beneficiary involving an
oral interpretation of the plan. Pisciotta v. Teledyne Indus.,
Inc., 91 F.3d 1326, 1331 (9th Cir. 1996). Moreover, a benefi-
ciary cannot obtain recovery on the basis of estoppel “in the
face of contrary, written plan provisions.” Davidian v. S. Cali-
fornia Meat Cutters Union and Food Employees Ben. Fund,
859 F.2d 134, 134 (9th Cir. 1988).

   [20] We conclude that equitable estoppel does not help
Renfro because he fails to satisfy several of the required evi-
dentiary showings. As previously discussed, the Plans’ lan-
guage is not ambiguous. Moreover, no material
misrepresentation was made to Renfro because Unum consis-
tently represented that the issue under the SMP was still under
review. Since Renfro had not received a final decision on the
                  RENFRO v. THE FUNKY DOOR                 7061
issue from Unum when Renfro says he relied on Unum’s
statements, Renfro’s reliance, if any, was unreasonable.
Finally, Renfro fails to establish that there were any “extraor-
dinary circumstances” here that warrant the application of
equitable estoppel.

                       CONCLUSION

  For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment in favor of the Plans.